EXHIBIT 10.36

AMENDMENT TO THE

AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN FOR

OUTSIDE DIRECTORS OF TIDEWATER INC.

Preamble

WHEREAS, the Amended and Restated Deferred Compensation Plan for Outside
Directors of Tidewater Inc. (the “Plan”) was frozen as to future deferrals on
November 2006, and continues in effect only with respect to previously deferred
amounts currently being paid out in annual installments to former directors
through the Plan; and

WHEREAS, the Board of Directors of Tidewater Inc. (the “Company”) wishes to
adopt certain amendments to the Plan to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) with respect to previously
deferred amounts that are currently being paid out to former participants.

NOW, THEREFORE, the Plan shall be amended as follows:

I

Section 8.2 shall be amended in its entirety to read as follows:

8.2 TIMING OF DISTRIBUTION. As soon as practicable after the expiration of the
Deferral Period, all amounts credited to a Director shall be distributed to him
(or his designated beneficiary) in cash in a single lump-sum payment, unless the
Director has elected to receive the annual installment payments over not less
than two nor more than ten years. An election to receive the distribution in
installments must be made at least 13 months prior to the end of the Deferral
Period and may be made at the time of the deferral election or at a later time
on the form provided as Exhibit “B” to the Plan. A change to a deferral election
or form of distribution election hereunder will be permitted only prior to
December 31, 2008 in compliance with the transition rules of Section 409A. If
payment in the form of annual installment payments is elected, the second and
remaining annual installment payments, if any, shall be payable on the
successive anniversary dates of the first payment. If a Director who has
deferred Compensation under the Plan dies while a member of the Board, or after
commencing to receive a distribution under this Article, then any remaining
payments shall be payable to the Director’s designated beneficiary as directed
by the Director on Exhibit “C” to the Plan.

II

Section 8.5 shall be amended in its entirety to read as follows:

8.5 DISTRIBUTION DUE TO HARDSHIP. A Director may request a distribution due to
Hardship by submitting a written request to the Committee accompanied by
evidence to demonstrate that the circumstances being experienced qualify as a
Hardship. The Committee shall have the authority to require such evidence as it
deems necessary to determine if a distribution is warranted. If an application
for a distribution due to a Hardship is approved, the distribution is limited to
an amount sufficient to meet the emergency. The allowed distribution



--------------------------------------------------------------------------------

shall be payable in a method determined by the Committee as soon as possible
after approval of such distribution, but no later than 90 days following the
occurrence of the Hardship. The Director does not have the right to designate
the taxable year of the Hardship payment. A Director who has commenced receiving
installment payments under the Plan may request acceleration of such payments in
the event of a Hardship. The Committee may permit accelerated payments to the
extent such accelerated payment does not exceed the amount necessary to meet the
emergency.

“Hardship” means an unforeseeable emergency, as defined in Section 409A.

III

Section 8.7 shall be amended in its entirety to read as follows:

8.7 CHANGE OF CONTROL

Distribution upon a Change of Control. Notwithstanding the fact that the
Deferral Period may not have ended and notwithstanding a prior election by a
Director to have deferred Compensation distributed in installments, if, prior to
a Change of Control and in accordance with the Section 409A transition rules in
effect until December 31, 2008 and other applicable tax requirements, a Director
shall have elected in a form and manner reasonably satisfactory to the Company
that his Investment Fund Unit account (including, without limitation, deferred
Compensation, interest, dividends and earnings thereon, and any amount
attributable to Stock Units that were automatically converted upon the
occurrence of the Change of Control) shall be distributed to the Director in a
lump sum upon a Change of Control, such amount shall be so paid.

(a) Definition of Change of Control. As used in the Plan, “Change of Control”
shall have the definition set forth below, provided that such “Change of
Control” also constitutes a change in the ownership or effective control of the
Company or a change in the ownership of a substantial position of the Company’s
assets, as such terms are defined in Section 409A:

(i) the acquisition by any ‘Person’ (as defined in Section 8.7(c) hereof) of
‘Beneficial Ownership’ (as defined in Section 8.7(c) hereof) of 30% or more of
the outstanding Shares of the Company’s Common Stock, $0.10 par value per share
(the ‘Common Stock’) or 30% or more of the combined voting power of the
Company’s then outstanding securities; provided, however, that for purposes of
this subsection 8.7(b)(i), the following shall not constitute a Change of
Control:

(A) any acquisition (other than a ‘Business Combination’ (as defined in
Section 8.7(b)(iii) hereof) which constitutes a Change of Control under
Section 8.7(b)(iii) hereof) of Common Stock directly from the Company,

(B) any acquisition of Common Stock by the Company or its subsidiaries,

 

2



--------------------------------------------------------------------------------

(C) any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or

(D) any acquisition of Common Stock by any corporation pursuant to a Business
Combination which does not constitute a Change of Control under
Section 8.7(b)(iii) hereof; or

(ii) individuals who, as of the effective date of this amendment to the Plan,
constitute the Board (the ‘Incumbent Board’) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the effective date of this amendment to the
Plan whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered a member of the Incumbent Board, unless
such individual’s initial assumption of office occurs as a result of an actual
or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Incumbent Board; or

(iii) consummation of a reorganization, merger or consolidation (including a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company), or sale or other disposition of all or substantially all of the
assets of the Company (a ‘Business Combination’), in each case, unless,
immediately following such Business Combination,

(A) the individuals and entities who were the Beneficial Owners of the Company’s
outstanding Common Stock and the Company’s voting securities entitled to vote
generally in the election of directors immediately prior to such Business
Combination have direct or indirect Beneficial Ownership, respectively, of more
than 50% of the then outstanding shares of common stock, and more than 50% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, of the Post-Transaction Corporation
(as defined in Section 8.7(c) hereof), and

(B) except to the extent that such ownership existed prior to the Business
Combination, no Person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either the Company, the
Post-Transaction Corporation or any subsidiary of either corporation)
Beneficially Owns, directly or indirectly, 30% or more of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or 30% or more of the combined voting power of the then outstanding
voting securities of such corporation, and

(C) at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent

 

3



--------------------------------------------------------------------------------

Board at the time of the execution of the initial agreement, or of the action of
the Board, providing for such Business Combination; or

(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(b) Other Definitions. As used in Section 8.7(b) hereof, the following words or
terms shall have the meanings indicated:

(i) Affiliate: ‘Affiliate’ (and variants thereof) shall mean a Person that
controls, or is controlled by, or is under common control with, another
specified Person, either directly or indirectly.

(ii) Beneficial Owner: ‘Beneficial Owner’ (and variants thereof), with respect
to a security, shall mean a Person who, directly or indirectly (through any
contract, understanding, relationship or otherwise), has or shares (i) the power
to vote, or direct the voting of, the security, and/or (ii) the power to dispose
of, or to direct the disposition of, the security.

(iii) Person: ‘Person’ shall mean a natural person or company, and shall also
mean the group or syndicate created when two or more Persons act as a syndicate
or other group (including, without limitation, a partnership or limited
partnership) for the purpose of acquiring, holding, or disposing of a security,
except that ‘Person’ shall not include an underwriter temporarily holding a
security pursuant to an offering of the security.

(iv) Post-Transaction Corporation: Unless a Change of Control includes a
Business Combination (as defined in Section 8.7(b)(iii) hereof),
‘Post-Transaction Corporation’ shall mean the Company after the Change of
Control. If a Change of Control includes a Business Combination,
‘Post-Transaction Corporation’ shall mean the corporation resulting from the
Business Combination unless, as a result of such Business Combination, an
ultimate parent corporation controls the Company or all or substantially all of
the Company’s assets either directly or indirectly, in which case,
‘Post-Transaction Corporation’ shall mean such ultimate parent corporation.”

IV

Section 10.8 shall be amended in its entirety to read as follows:

10.8 COMPLIANCE WITH SECTION 409A. The Plan is intended to comply with
Section 409A and shall be construed accordingly.

 

4



--------------------------------------------------------------------------------

Executed effective as of the 30th day of January, 2008.

 

Tidewater Inc. By:  

/s/ Bruce D. Lundstrom

  Bruce D. Lundstrom   Senior Vice President,   Secretary, and General Counsel

 

5